                                                                                USDC SDNY
                                                                                DOCUMENT
                                                                                ELECTRONICALLY FILED
                                                     U.S. Department of Justice
                                                                                DOC #:
                                                     United States Attorney     DATE FILED: 1/27/2020
                                                     Southern District of New York
                                                                       MEMORANDUM ENDORSED
                                                     The Silvio J. Mollo Building
                                                     One Saint Andrew’s Plaza
                                                     New York, New York 10007


                                                     January 27, 2020


By ECF
The Honorable Gregory H. Woods
United States District Judge
Southern District of New York
Daniel Patrick Moynihan United States Courthouse
500 Pearl Street
New York, New York 10007

       Re:     United States v. Robert Gist, 16 Cr. 656 (GHW)
               Robert Gist v. United States, 19 Civ. 5095 (GHW)

Dear Judge Woods:

        The Government writes to request the adjournment of the appointment of counsel
proceeding in the above-captioned case, currently scheduled for January 28, 2020. Because Mr.
Gist is serving his sentence at a Bureau of Prisons facility in Illinois, the Government requested
that the United States Marshals Service (“USMS”) transport and produce Mr. Gist for
appearance in this District several weeks ago. Unfortunately, the Government has learned that
Mr. Gist has not yet arrived in the District in time for the proceeding scheduled for January 28,
2020. The Government understands that the USMS now expects that it will take at least two
more weeks for Mr. Gist to appear in the District.
        As a result, the Government respectfully requests that the Court adjourn the appointment
 of counsel proceeding currently scheduled for January 28, 2020 to the week of February 17,
 2020 or thereafter, in order to permit the USMS adequate time to produce the defendant.


                                                              Respectfully submitted,

                                                              GEOFFREY S. BERMAN
                                                              United States Attorney

                                                     By:      ____________/s/_____________
                                                              Rebekah Donaleski
                                                              Kimberly Ravener
                                                              Jilan J. Kamal
                                                              Assistant United States Attorneys
                                                              (212) 637-2192


 cc: Robert Gist (pro se, by mail)




Application granted. The appointment of counsel proceeding is adjourned to February 20, 2020 at 3:00 p.m. in
Courtroom 12C of the United States District Court for the Southern District of New York, Daniel Patrick Moynihan
U.S. Courthouse at 500 Pearl Street, New York, New York, 10007. The Court directs the United States to produce Mr.
Gist for the hearing. The Clerk of Court is directed to mail Mr. Gist copy of this order by first-class and certified mail.
The Clerk of Court is further directed to terminate the motions pending at docket numbers 699 and 706.

SO ORDERED.
Dated: January 27, 2020
New York, New York
                                                                         _____________________________________
                                                                                 GREGORY H. WOODS
                                                                                United States District Judge




                                                        2
